WOODLEY, Judge.
The conviction is for driving an automobile upon a public highway while intoxicated.
The record recites that appellant gave notice of appeal and entered into a recognizance with two named sureties, which was entered of record, but the recognizance or bond on appeal is not found in the transcript.
The clerk, in preparing a transcript, is required to include all the proceedings had in the case.
If the recognizance contained no more than shown in this transcript it was not in compliance with Art. 831, V.A.C.C.P., and did not confer jurisdiction on this court.
If appellant in fact entered into a recognizance in the terms of said Art. 831, V.A.C.C.P., or enters into a proper appeal bond, such may be shown by supplemental transcript and he may, within fifteen days, file a motion to reinstate the appeal.
The appeal is dismissed.